PER CURIAM.
Petitioner, State of Florida, seeks certio-rari review of an order rendered on June 14, 2012, requiring the State to produce certain materials that the State alleges will result in material harm if disclosed. Having thoroughly reviewed the record, we conclude that the order under review departs from the essential requirements of the law and results in material injustice. See State v. Pettis, 520 So.2d 250 (Fla.1988). We therefore quash the order under review and remand this case for further proceedings.
PETITION GRANTED; ORDER QUASHED; REMANDED.
SAWAYA, EVANDER and JACOBUS, JJ., concur.